NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 19, 2019*
                                Decided March 18, 2019

                                         Before

                       DIANE P. WOOD, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 18-1501

FRANK L. SIMMONS,                              Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.

      v.                                       No. 17 C 5899

ILLINOIS BELL TELEPHONE                        Rebecca R. Pallmeyer,
COMPANY, et al.,                               Judge.
     Defendants-Appellees.
                                       ORDER

       Frank Simmons, a former engineer at Illinois Bell Telephone Company, appeals
the dismissal of his lawsuit asserting wrongful garnishment of his wages and racial
discrimination in the workplace. We affirm.

       In his original complaint, Simmons sued Illinois Bell, several of its employees,
the Cook County Board, and his ex-wife. He raised two unrelated claims. First, he
alleged that pursuant to a state-court garnishment order enforcing his child-support

      * We agreed to decide this case without oral argument because the appeal is
frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 18-1501                                                                            Page 2

obligation, Illinois Bell’s payroll department garnished his wages at an unlawfully high
rate even after he drew the company’s attention to the error. He also alleged that his
ex-wife unlawfully accepted the surplus money from his garnished wages. Second,
Simmons, who is black, alleged that his immediate supervisor at Illinois Bell made him
work more hours than his white counterparts and refused to promote him because of
his race in violation of Title VII, 42 U.S.C. § 2000e-2.

       Simmons later amended his complaint, dropping Illinois Bell and the Cook
County Board as defendants and adding AT&T (which owns Illinois Bell) and its CEO.
The defendants moved to dismiss. The district court granted the motion and dismissed
the case with prejudice. The judge first determined that the allegations regarding the
child-support wage garnishments were matters for a state-court appeal rather than an
independent federal lawsuit. The judge dismissed the Title VII claims against AT&T, its
CEO, and Simmons’s supervisor because they were not his employer.

       Simmons’s brief on appeal is mostly incoherent, and he does not develop any
argument challenging the district court’s ruling. That alone is grounds to dismiss the
appeal. See FED. R. APP. P. 28(a)(8); Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir.
2001). Nevertheless, we discern two possible issues on appeal.

       First, Simmons appears to believe that the judge ignored his contention that the
wage garnishments were “fraudulent.” If by this he means that the state court’s order
did not follow Illinois law, then the claim is blocked by the Rooker-Feldman doctrine,
which bars “cases brought by state-court losers complaining of injuries caused by state-
court judgments rendered before the district court proceedings commenced and
inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v.
Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983); Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923). If instead he means that
his employer did not properly follow the state court’s order, then Rooker-Feldman does
not apply but Simmons must seek relief for the noncompliance in state court. In any
event, Simmons dropped Illinois Bell, his sole employer, as a defendant in his amended
complaint. Finally, the “unlawful garnishment” claim is so unrelated to the Title VII
claim that it does not “form part of the same case or controversy under Article III” as
required for supplemental jurisdiction. 28 U.S.C. § 1367. For these alternative and
independent reasons, the judge was right to dismiss the claim.

       The judge also properly dismissed Simmons’s Title VII claims because he did not
sue his employer. To repeat, in his amended complaint, Simmons explicitly abandoned
No. 18-1501                                                                       Page 3

his claim against Illinois Bell, his sole employer. None of the remaining defendants on
this claim—neither AT&T, its CEO, nor Simmons’s immediate supervisor—had the
requisite control over Simmons to qualify as an employer within the meaning of the
statute. See Love v. JP Cullen & Sons, Inc., 779 F.3d 697, 705–06 (7th Cir. 2015).

                                                                             AFFIRMED